UPON MOTION FOR REHEARING
PER CURIAM.
Appellants in Case No. 82-338 and appellee in Case No. 82-709 correctly point out in their Motion For Rehearing that this Court’s opinion filed August 10, 1983, was in error. While we reversed in Case No. 82-709, we affirmed in Case No. 82-338, even though the facts and situations were identical in the two cases. Accordingly, we harmonize our holdings by reversing Case No. 82-338 for the reasons stated in our initial opinion.
Having here corrected our opinion the Motion For Rehearing is
DENIED.
BERANEK, LETTS and WALDEN, JJ., concur.